DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Nakazato (US 2017/0185970 A1, hereinafter Nak).
Regarding claim 1, Nak discloses a robot control apparatus, comprising: 
a drive control unit that controls drive of a robot body (see abstract and para. 0028); 
a detection unit that detects a feature amount quantitatively (i.e. residual period) indicating a deterioration degree of the robot body that is deteriorated over time as the robot body is driven (see abstract and para. 0043); a 
determination unit that determines presence/absence of a sign of malfunction of the robot body based on the feature amount (see figure 2, step S6 and para. 0013); and 
an estimation unit that estimates a remaining life of the robot body when presence of a sign of malfunction of the robot body is determined (see abstract, figure 2, step S8, and para. 0014).  
Regarding claim 2, Nak discloses the robot control apparatus according to claim 1, wherein the determination unit determines that there is a sign of malfunction of the robot body when a change quantitatively indicating the deterioration degree of the robot body begins to significantly appear in the feature amount (see para. 0014 and 0017).  
Regarding claim 3, Nak discloses the robot control apparatus according to claim 1, wherein the estimation unit estimates, from a tendency of a change over time in the feature amount, a malfunction time at which the feature amount is expected to exceed a threshold value preset to indicate malfunction of the robot body, and estimates duration from a present point to the malfunction time as the remaining life (see para. 0036 and 0041).  
Regarding claim 4, Nak discloses the robot control apparatus according to claim 1, wherein the feature amount comprises vibration or sound generated from the robot body (see para. 0040).  
Regarding claim 5, Nak discloses the robot control apparatus according to claim 1, wherein the robot body comprises an arm and a motor that rotates a rotation shaft-2-Customer No. 31561 Application No.: TBA Docket No.: 087377-US-540-PCTtransmitting power to the arm, and the feature amount comprises a current command value of the motor (see para. 0028-0029).  
Regarding claim 6, Nak discloses a maintenance management method in which a robot control apparatus executes: 
a step of controlling drive of a robot body (see abstract and para. 0028); 
a step of detecting a feature amount quantitatively indicating a deterioration degree of the robot body that is deteriorated over time as the robot body is driven (see abstract and para. 0041 and 0043); 
a step of determining presence/absence of a sign of malfunction of the robot body based on the feature amount (see figure 2, step S6 and para. 0013); and 
a step of estimating a remaining life of the robot body when presence of a sign of malfunction of the robot body is determined (see abstract, figure 2, step S8, and para. 0014).  
Regarding claim 7, Nak discloses a non-transitory computer readable recording medium storing a maintenance management program which enables a robot control apparatus to execute: 
a step of controlling drive of a robot body (see abstract and para. 0028); 
a step of detecting a feature amount quantitatively indicating a deterioration degree of the robot body that is deteriorated over time as the robot body is driven (see abstract and para. 0041 and 0043); 
a step of determining presence/absence of a sign of malfunction of the robot body based on the feature amount (see figure 2, step S6 and para. 0013); and 
a step of estimating a remaining life of the robot body when presence of a sign of malfunction of the robot body is determined (see abstract, figure 2, step S8, and para. 0014).  

Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Examiner cites particular paragraphs in the references as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant(s) disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864